         Case 1:18-cv-02771-BCM Document 77 Filed 06/02/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
MCKINLEY STOUDERMIRE,                                                                      06/02/2020
               Plaintiff,
                                                        18-CV-2771 (BCM)
       -against-
                                                        ORDER
U.S. DEPARTMENT OF VETERANS
AFFAIRS,
               Defendants.

BARBARA MOSES, United States Magistrate Judge.

        The parties have failed to file a joint status letter, as required, in advance of the status
conference scheduled for June 3, 2020. (See Dkt. No. 75.) The status conference is hereby
ADJOURNED to June 23, 2020 at 10:00 a.m. The conference will take place telephonically. At
that time, the parties are directed to call the Court's conference line (888) 5571-8511 and enter
the access code 7746387. Please treat the teleconference as you would treat a public court
appearance. If a conference or hearing in another matter is ongoing, please be silent (mute
your line) until your case is called.

        The parties are reminded that their joint status letter, outlining the progress of discovery
to date, is due one week in advance of the conference, that is, by June 16, 2020.

        Counsel for defendant is directed to serve a copy of this order on the pro se plaintiff and
file proof of such service on the docket.

Dated: New York, New York
       June 2, 2020
                                              SO ORDERED.


                                              ________________________________
                                              BARBARA MOSES
                                              United States Magistrate Judge
